DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Applicant has presented arguments, see pages 4-7, filed September 24, 2021, with regard to why the claimed elements as identified in the previous Office Action, do not need to be shown in the Drawings.  These arguments are only partially persuasive. The Drawing Objection is withdrawn with regard to the following claimed elements:  The “extension direction of the arc-shaped guide surface”, as recited in Claim 1, the “multiple electrode sheet placement areas”,  as recited in Claim 4, and the “height of the stripping member”, as recited in Claim 9.  With regard to the remaining claimed elements that are not shown in the Drawings, while these elements may be well known structures, they form a part of a combination that comprises the claimed electrode sheet turning mechanism.  An invention is determined to be patentable based on the claim as a whole, and each recited element contributes to the patentability of the claim.   In addition to the claims reciting the combination of various elements, their structural/spatial relationships are also being claimed.  For example, see Claim 1, which recites that “the housing is mounted on the frame” or Claim 2, which recites, “a plurality of plate stiffeners are fixedly arranged in the suction cavity”.  The specificity of the location of these claimed elements relative to other claimed elements may contribute to the patentability of the claim, and therefore, must be shown.  Accordingly, the Drawing rejection is maintained, as shown below. 

The “frame” and the “gas pump”, as recited in Claim 1; 
The “multiple plate stiffeners”, as recited in Claim 2; and
The “rotary motor” and “transmission”, as recited in Claim 5. 
In general, because so many claimed elements are missing from the drawings, the operation of the mechanism, and therefore, the scope of the claimed invention, is unclear.  Moreover, if an element is included in a claim, it is presumed to contribute to the patentability of the claimed overall invention (i.e., a unique combination of elements), thus making it very important in understanding and searching the scope of the invention.   
4.	No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Response to Arguments
5.	Applicant’s arguments, see pages 8-14, filed September 24, 2021, with respect to the 35 USC 103 rejection of Claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  More specifically:
Applicant argues CN ‘681 (referred to as “Wu” by Applicant) cannot be relied on to teach both a housing and a conveyor belt, with the conveyor belt wound tightly on the housing (See Applicant’s response, pages 9-10.).  The rejection has been modified to include a new reference that teaches a conveyor belt wound tightly on housing. 
Applicant further argues that CN ‘681/Wu cannot be relied upon to teach a feeding region located on an upper side of the housing and a discharging region located on a lower side of the housing because CN ‘681/Wu teaches the exact opposite (i.e., the  feeding region is located on the lower side of the housing and the discharging region is located on the upper side).  The rejection has been modified to include a new reference that transfers a sheet from a feeding region located on an upper side of the housing to a discharging region located on a lower side of the housing. 
The current rejection only relies on CN ‘681/Wu as teaching a housing/guide surface  having staggered suction holes (see Fig. 3).  The use of CN ‘681 for these limited purposes is proper because the test for obviousness is not whether the features of a secondary reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
  With regard to Applicant’s non-analogous art arguments directed to the Dickinson, Sisk, and Lopez references that teach well known elements, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, all of these references are directed to the problem of inverting an object, and, therefore their use in the rejection is appropriate.  In addition, the fact that a mechanism/apparatus is used to invert an object other than an electrode sheet is not relevant because the material or article worked upon by an apparatus does not impart patentability to the claims. (See MPEP 2115). 

Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

7.	Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2008/067801 (“WO ‘801”) in view of  CN 105752681 (“CN ‘681”; cited by Applicant).
With regard to Claims 1 and 3, WO ‘801 discloses a sheet turning mechanism (Figs. 1-19, English translation, P1-P12), that includes a housing (16, Fig. 3, P5-P7) having a suction cavity and gas pump (26), wherein an arch-shaped portion forms a sheet transferring region (Fig. 3, the portion where sheet (12) is adhered to the housing (16); Note:  The claims do not preclude the 
WO ‘801 fails to specifically teach a housing/guide surface having holes, with the conveyor belt (27) being wrapped around this guide surface.  CN ‘681 discloses a sheet turning mechanism (Figs. 1-4, CN ‘681 English translation, P1 – P4) comprising:
 a housing (140, 142, Figs. 1-3) having suction holes (143), 
a frame (the bearings (141) as shown in Fig. 3, must be supported by some structure to allow the housing (140) to rotate, and as such, a frame is at least inferred),
a driver (the “rotating assembly” as described on P3 of the English translation), and 
a gas pump (the “vacuuming assembly” as described on P3 of the English translation); 
the housing has a suction cavity (P3 of the English translation); 
an arc-shaped/semicircular guide surface is formed on the housing (the portion of the housing (140) that extends between tray (120) and conveyor belt (110, as shown in fig. 2); 
the multiple first suction holes communicate with the suction cavity and the exterior (P3 of the English translation); 
the gas pump is for drawing a gas in the suction cavity (P3 of the English translation); and
the driver is for driving/rotating the housing (P3 of the English translation).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the sheet turning mechanism of WO ‘801 to include a housing/guide surface having holes because the guide surface would provide a more sturdy support structure for the WO ‘801 conveyor belt, allowing it to better support the sheet being transferred.   
With regard to the dependent claims, the following features are well known, as supported by the following references:
Claims 4 and 7 directed to multiple, side-by-side electrode sheet placement elements, i.e., multiple, side-by-side separate conveyor belts; see Dickinson, US 2005/0279614, and Sisk, US 6,957,944.
Claims 5 and 6 directed to the conveyor belt driving mechanism  including a first conveying roller, second conveying roller, motor, drive gear, transmission, and tension wheel; see Lopez et al., US 5,601,397 (Fig. 3);
Claim 8 directed to a stripper finger attached to the arc-shaped guide surface of the housing; see Pino et al., US 3,474,712.
The ordinary skilled artisan would have been able to make these modifications (to incorporate these well known features) using known methods, for any of the reasons and/or advantages of these well known features as described in these references, and the modification would yield nothing more than predicable results.
Allowable Subject Matter
8.	Claims 2 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652